                                                             r·",   ;".I "   ,.,
                                                           ·, rf~ ~~ :J f; 1
                                                          N1, L~V~ u
Federal Defenders                                                                                                    Southem District
                                                                                      52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                               Tel: (212) 417-8700 Fax: (212) 571-0392

                                 ';----".::..        "=·-:;:·-==-::.=========::;,
                                         .. =-·;::_·-·
l h11·1el I::. l'a11on
Exe.:1.11iw Drr~•·car
                                     Il'SDC-SDNY                                                                 Su11th.,n1 Dutrn~ nf l\'e,;t
                                                                                                                       ./rnr4{fr-r L /Inm n
                                                                                                                       ..\rronw::,,-n,.(~l\iffi:,,
                                                                                                                                                     R..l.:


a11il, l/ldrlh'l'-J)t-( 'hh'!
                                 .I DOCTMENT
                                     1 EL ECTRO~ICALLY                             FILED
                                     ! DOC#:                                                                December 2, 2019
                                     l D\ l E f-'IL_E_D_:-()-{~3-[-,4-.-
     ByECF                       I    - - - - ... , , _




     Honorable Judge Ronnie Abrams                                                         APPLICATION GRANTED
     United States District Judge
     Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007                                                                     Hoh. Ronnie Abrams
                                                                                           United States District Court
    Re: United States v. Mayur Rele, 19 Cr. 842 (RA)                                       Dated: / i ·· f, 21)/C;

    Dear Judge Abrams:

     I write with the Government's consent to respectfully request a one-week extension of today's
    deadline for two cosigners on Mr. Rele's bond. Mr. Rele is charged with two counts of computer
    fraud and was released on his own signature at presentment on Thursday, November 21, 2019.
    He has secured two cosigners, one of whom has already signed the bond. A second potential
    cosigner will interview with the Government this afternoon at 2 p.m., but we fear that he may not
    have signed the bond by the end of the day. Additionally, Mr. Rele must file a confession of
    judgment placing a property lien on his home as a condition of his bond. We are presently
    awaiting the Government's signature on the confession of judgment.

    As noted, the Government consents to this request. Thank you for your attention to this matter.

    Respectfully submitted,

    /s/ Ariel Werner
    Ariel Werner
    Assistant Federal Defender
    212.417.8770
    aricl wcrncr@ta.org

    cc:       Kristy Greenberg, Esq.
